Name: Commission Regulation (EEC) No 2496/84 of 30 August 1984 prolonging the suspension of the advance fixing of the import levy for paddy rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 84 Official Journal of the European Communities No L 233/39 COMMISSION REGULATION (EEC) No 2496/84 of 30 August 1984 prolonging the suspension of the advance fixing of the import levy for paddy rice import levy for paddy rice ; whereas the reasons which led to that suspension still exist ; whereas it is impor ­ tant, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance w.ith the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on he common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 74/84 (2), and in particular the first para ­ graph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world paddy rice market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 2487/84 of 29 August 1 984 ( ¢') suspended advance fixing of the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2487/84, '3 September 1984' is hereby replaced by '6 September 1984'. Article 2 This Regulation shall enter into force on 31 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 21 , 26 . 1 . 1984, p . 1 . (  ') OJ No L 232, 30 . 8 . 1984, p . 25 .